Citation Nr: 0906126	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), for eligibility for retroactive benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran had verified active duty service from December 
1962 to May 1969, and from July 1980 to January 1984.  
Periods of service prior to December 1962 and from June 1969 
to June 1980 are unverified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
dated in July 2005 which denied service connection for the 
cause of the Veteran's death, and June 2007 which denied 
service connection for CLL.  In July 2008, the appellant 
testified before the undersigned Veterans Law Judge at a 
travel board hearing held at the RO.


FINDINGS OF FACT

1.  Many years after service, the Veteran suffered a sudden 
cardiac death in April 1991.  The cardiac condition was not 
caused by any incident of service and was not manifested to a 
compensable degree within one year following his separation 
from service.

2.  At the time of the Veteran's death, service connection 
was not established for any disability.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the Veteran's death, or that the cause of death is 
otherwise related to service.

4.  The competent medical evidence does not demonstrate that 
the Veteran was diagnosed with CLL.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2008).

2.  Service connection for CLL is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (a)(e), 3.816 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In January 2005 and April 2005, prior to the initial 
adjudication of the claim for service connection for the 
cause of the Veteran's death, the appellant was notified of 
the evidence not of record that was necessary to substantiate 
the claim.  She was told that she needed to provide the names 
of persons, agency, or company who had additional records to 
help decide her claim.  She was informed that VA would review 
her claim and determine what additional information was 
needed to process her claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

In claims of entitlement to service connection for the cause 
of the Veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was not 
provided with notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge that 
the Veteran was not service-connected for any disability.  
The appellant contends that the Veteran died from chronic 
lymphocytic leukemia (CLL) secondary to herbicide exposure.  
She also contends that the coronary artery 


vascular disease and myocardial infarction listed as causes 
of death on the death certificate are related to his service.  
At no time has the appellant claimed that the Veteran was 
service-connected for any of those disabilities.  The nature 
of the appellant's claim reflects her actual knowledge that 
the Veteran was not service-connected for any disability.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

While the appellant was given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a cause of death claim.  Therefore 
any questions regarding the rating element of an increased 
rating claim are rendered moot.

In July 2006, the appellant was notified of an April 2006 
decision of the U.S. District Court for the Northern District 
of California in Nehmer v. Department of Veterans Affairs, 
No. C-86-6160 (TEH) which held that the provisions of the 
Nehmer class action suit applied to disability or death 
claims based on chronic lymphocytic leukemia (CLL), thus 
entitling those who met the eligibility requirements to claim 
retroactive benefits.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  However, the record does not 
contain the Veteran's service treatment records (STRs).  The 
National Personnel Records Center (NPRC) has reported that 
the STRs may have been destroyed in accidental fire that 
occurred at the NPRC in St. Louis, Missouri, in 1973.  
Additional efforts were made to secure the Veteran's STRs; 
however, in July 2005, VA issued a formal finding indicating 
that despite all efforts to secure the Veteran's STRs, no 
records are available.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Based on the 
formal findings of unavailability, the Board finds that 
further attempts to secure the Veteran's STRs records would 
be futile.  Further, the Board finds that VA is not obligated 
to obtain a medical opinion in this case because the evidence 
does not establish that the Veteran suffered an event, 
injury, or disease in service that caused, hastened, or 
substantially or materially combined to cause death.  
38 C.F.R. § 3.159(c) (4) (2008).  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The surviving spouse of a Veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the Veteran's death, the evidence 
must establish that the service connected disability was 
either the principal or a contributory cause of death.  For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service connected disability must have made the 
decedent materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, a disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases 
include CLL.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
However, even if the Veteran's disease is not subject to the 
presumption, he is not precluded from establishing direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  While the Veteran's service personnel record reflects 
service in Vietnam, the certificate of death indicates that 
the Veteran's cause of death was sudden cardiac death, a 
condition that is not associated with exposure to herbicide 
agents.  In addition, while the appellant contends that her 
spouse had CLL, the medical evidence does not reflect a 
diagnosis of the same.  Therefore, the presumption of service 
connection based on exposure to herbicide agents does not 
apply.

The Veteran died in April 1991.  The certificate of death 
provides that the immediate cause of death was sudden cardiac 
death due to or as a consequence of coronary artery vascular 
disease due to or as a consequence of a previous myocardial 
infarction; bypass graft.  No other causes were identified.  
At the time of the Veteran's death, he was not service-
connected for any disability.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the Veteran's 
cause of death.

The medical evidence of record consists of an April 1991 
autopsy report which lists the probable cause of death as 
sudden cardiac death due to coronary artery vascular disease 
with a contributing factor of a previous myocardial 
infarction; bypass graft.

The Veteran's post-service medical records are negative for 
any evidence of heart disease within one year of separation 
from active duty.  In fact, the record does not reflect 
diagnoses of coronary artery vascular disease and a 
myocardial infarction until April 1991, many years after 
separation from active service.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this case, the Board finds 
that the medical evidence of record does not show that the 
heart condition that caused the Veteran's death was incurred 
in or aggravated by service.  In addition, the competent 
medical evidence does not show that the condition that caused 
the Veteran death is a disease that is presumed to be the 
result of exposure to herbicides.  38 C.F.R. 
§§ 3.307(a)(6)(ii); 3.309(e).  Finally, the Board notes that 
there is no competent medical opinion of record relating the 
Veteran's cause of death to his service.

The Board has considered the appellant's assertions that her 
husband's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her husband's 
death was related to his service.

The medical evidence of record does not show that the heart 
condition that caused the Veteran's death was incurred in or 
aggravated by the Veteran's service.  In the absence of 
competent medical evidence relating the Veteran's cause of 
death to his service, the claim must be denied.

Given the absence of competent medical evidence linking the 
Veteran's death to his active service, the Board finds that 
the Veteran's active service is not the principal or a 
contributory cause of the Veteran's death.  Accordingly, the 
Board concludes that the Veteran's death was not due to a 
service-connected disability or to his active service.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

CLL

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for CLL.  The 
competent medical evidence is negative for any diagnosis of 
CLL.

In an April 2006 decision, the U.S. District Court for the 
Northern District of California in Nehmer v. Department of 
Veterans Affairs, No. C-86-6160 (TEH) held that the 
provisions of the Nehmer class action suit applied to 
disability or death claims based on chronic lymphocytic 
leukemia (CLL), thus entitling those who met the eligibility 
requirements to claim retroactive benefits.  To be eligible, 
a Veteran must show the following: (1) a diagnosis of CLL; 
(2) service on the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
(3) a claim that was filed or denied for disability or death 
benefits due to CLL between September 25, 1985, and October 
16, 2003.

The appellant contends that service connection for CLL should 
have presumptively been granted in accordance with the 
decision in Nehmer.  However, the competent medical evidence 
is negative for any diagnosis of CLL.  Therefore, the Veteran 
does not meet the requirements of a "Nehmer class member," 
and the Nehmer stipulations cannot apply to this claim.  
38 C.F.R. § 3.816 (2008). 

Accordingly, because this claim is limited to statutory 
interpretation and must be denied as a matter of law, the 
Board declines to evaluate the merits of the appellant's 
contentions in this regard.  The law, not the evidence, 
controls the outcome of this claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The benefit-of-the-doubt rule 
does not apply because the law is dispositive and the 
critical facts are not in dispute.  38 U.S.C.A. § 5107(b) 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Service connection for chronic lymphocytic leukemia (CLL), 
for eligibility for retroactive benefits is denied.

____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


